Citation Nr: 1026660	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected status post fracture, left ankle with soft 
tissue calcification and moderate osteoarthritis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

These matters come to the Board of Veterans' Appeals ("Board") 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in White River Junction, Vermont, which continued the Veteran's 
30 percent disability rating for his left ankle disability, and 
denied service connection for bilateral hearing loss.

In April 2010, a hearing was held before the undersigned Acting 
Veterans Law Judge at the Detroit, Michigan RO.  A transcript of 
this proceeding has been associated with the claims folder.

The issues of entitlement to service connection for 
bilateral tinnitus, as well as service connection for left 
knee and left hip disabilities, claimed as secondary to 
the Veteran's service-connected left ankle disability, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction 
("AOJ").  Therefore, the Board does not have jurisdiction 
over them, and they are thus referred to the AOJ for 
appropriate action.  

The issue of entitlement to an increased disability rating for 
status post fracture, left ankle with soft tissue calcification 
and moderate osteoarthritis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDING OF FACT

The Veteran's current bilateral hearing loss has not been shown 
to be etiologically-related to a disease, injury, or event in 
service, and there is no evidence to show that a hearing loss 
manifested to a compensable degree within one year of separation 
from service.
CONCLUSION OF LAW

The Veteran's bilateral hearing loss disorder was neither 
incurred in, nor aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 
On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated April 2008.  
The RO informed the appellant of the types of evidence needed in 
order to substantiate his claim for service connection; the 
division of responsibility between the appellant and VA for 
obtaining the required evidence; and the RO requested that the 
appellant provide any information or evidence in his possession 
that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).  The Board notes that the April 2008 letter also 
satisfied the requirements of Dingess and informed the Veteran of 
how VA determines the disability rating and effective date 
elements of a claim.

      b.) Duty to Assist  

The Board is satisfied that the duty to assist has been 
satisfied.  The claims folder contains the Veteran's service 
treatment records and post-service treatment records, as well as 
a VA examination report dated April 2008.  Additionally, the 
claims file contains the Veteran's statements in support of his 
claim.  The Veteran has not referred to any available outstanding 
records that he would like to obtain that have not already been 
obtained and associated with the claims folder.

With regard to the April 2008 VA audiological examination, the 
Board notes that the examination report was predicated on a full 
reading of the Veteran's claims folder, including his service and 
post-service treatment reports .  Finally, the VA examiner 
provided a complete rationale for her opinion that the Veteran's 
current bilateral hearing loss disorder was less likely than not 
a result of service.  Accordingly, the Board finds the 
examination report in this case is adequate upon which to base a 
decision on the claim.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim. 

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the 
nervous system, such as sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Since November 1, 1967, those standards have been set 
by the International Standards Organization ("ISO")-American 
National Standards Institute ("ANSI").  In order to facilitate 
data comparison, the ASA standards have been converted to ISO-
ANSI standards.

"[W]hen audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for establishing 
a 'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  See Hensley, supra.

III. Analysis

The Veteran contends that his current bilateral hearing loss 
disability is the result of acoustic trauma exposure during 
active duty service.  Specifically, he states that his proximity 
to C-130 aircraft during parachute jumps resulted in a hearing 
loss disorder that began in service and has continued to the 
present day.  See Board hearing transcript, April 2010.

As an initial matter, the Board notes that the Veteran's DD 214 
shows that he served during the Vietnam era with the 504th 
Parachute Infantry Regiment; his military occupational specialty 
was with the light weapons infantry.  While the evidence of 
record does not support a presumption of combat, so as to warrant 
application of 38 U.S.C.A. § 1154(b), the Board does find that 
loud noise exposure is consistent with the Veteran's 
circumstances of service.  In addition, the Veteran is competent 
to report having been exposed to loud noises.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board therefore finds 
that the Veteran was most likely exposed to acoustic trauma 
during service, and notes that such exposure constitutes an 
injury for the purpose of establishing entitlement to service 
connection.
  
With regard to his service treatment records, the Veteran's April 
1966 service enlistment examination report revealed findings 
indicative of normal hearing.  Audiological puretone thresholds 
were measured as follows (converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
5
--
5
LEFT
30
25
15
--
15

These results show that the criteria for hearing loss as 
described under 38 C.F.R. § 3.385 were not met for either the 
right or left ear, as the auditory threshold did not reach a 
level of 40 decibels or greater for any of the frequencies, or 26 
decibels or greater for at least three frequencies.

Subsequent service treatment records show no evidence of 
complaints of, treatment for, or a diagnosis of a hearing loss 
disorder in service.  During the Veteran's March 1968 service 
separation examination, audiological puretone thresholds were 
measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
0
0
--
10
LEFT
0
0
0
--
0

These results also show that the criteria for hearing loss as 
described under 38 C.F.R. § 3.385 were not met for either the 
right or left ear, as the auditory threshold did not reach a 
level of 40 decibels or greater for any of the frequencies, or 26 
decibels or greater for at least three frequencies.

The claims folder reveals that, following service, the Veteran 
neither complained of, nor sought treatment for a hearing loss 
disorder until January 2008, when he was seen at the Michigan Ear 
Institute.   At that time, audiological puretone thresholds were 
measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
50
50
55
--
60
LEFT
45
55
50
--
55

While his speech recognition ability was measured at 92 percent 
in the right ear, and 96 percent in the left ear, there is no 
indication of whether the Maryland CNC test was used.  
Nevertheless, based on the audiological puretone thresholds, the 
criteria for hearing loss as described under 38 C.F.R. § 3.385 
were met for both ears.  However, there is no evidence in this 
record to suggest that the Veteran's current bilateral hearing 
loss is related to service.

In April 2008, pursuant to his claim of entitlement to service 
connection, the Veteran was afforded a VA audiological 
evaluation.  The examiner noted that she had reviewed the 
complete claims folder, and, in addition, noted that the Veteran 
reported that he had worked in a factory following service.  
During the test, audiological puretone thresholds were measured 
as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
15
25
45
LEFT
25
20
25
45
55

Speech recognition for the right and left ears was 100 percent 
bilaterally using the Maryland CNC test.  However, based on the 
audiological puretone thresholds, the criteria for hearing loss 
as described under 38 C.F.R. § 3.385 were met for both ears.  The 
examiner diagnosed the Veteran with moderate high-frequency 
sensorineural hearing loss bilaterally.  She opined that, based 
on her review of the claims folder as well as the results of the 
audiogram, it was less likely than not that the Veteran's current 
bilateral hearing loss was related to service.  She reasoned that 
the Veteran's hearing was within normal limits both at enlistment 
and at separation from service, with no significant threshold 
shift noted. 
 
As noted above, in April 2010, the Veteran presented testimony 
before the Board concerning his claim.  During the hearing, he 
said that he had experienced a bilateral hearing loss disorder 
ever since service, and that his wife noticed that he seemed to 
have a hearing problem when he returned home from service.  He 
further stated that, despite the March 1968 separation audiogram 
test results that showed no evidence of a hearing loss disorder, 
he did not believe that he actually was afforded a hearing test 
during his service separation examination.  His American Legion 
representative claimed that, because the "values that was [sic] 
recorded on that exam do not look authentic," and showed that 
the Veteran's hearing actually improved during service, the Board 
should find the results to be less than probative.   

IV. Conclusion

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give credit 
and where to withhold the same, and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

Having reviewed the complete record, the Board concludes that the 
greater weight of probative evidence is against the Veteran's 
claim.  In this regard, the Board has considered whether service 
connection for bilateral hearing loss is warranted either on a 
direct or presumptive basis.  

With regard to granting service connection on a direct basis, the 
Board notes that whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

In this case, as noted above, the VA examiner's opinion that it 
was less likely than not that the Veteran's bilateral hearing 
loss disorder was related to service was based on an audiological 
evaluation and a thorough review of the Veteran's service 
treatment records, including his enlistment and separation 
examination reports.  Despite this evidence, she concluded that 
the Veteran's current hearing loss was not related to active duty 
service.  In arriving at this conclusion, she specifically found 
that his hearing during his service separation examination was 
within normal limits and revealed no significant threshold shift 
from the normal audiogram results found at enlistment.  

In considering the opinion of the VA examiner, the Board observes 
that it was supported by sound medical principles and sustainable 
reasons and bases.  The examiner's competent medical opinion, 
based on a review of the complete claims file and audiological 
evaluation, does not support the Veteran's claim of entitlement 
to service connection because, despite the Veteran's lay 
contentions regarding sustaining a hearing loss during service, a 
review of his service records shows that his hearing actually 
improved during service.

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements concerning having 
experienced a hearing loss disorder since service.  With regard 
to adjudicating a claim of service connection on a direct basis, 
the Board must first assess the competence and credibility of the 
Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In this respect, the Board notes that the Court has repeatedly 
held that a veteran is competent to describe symptoms of which he 
has first-hand knowledge.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  The Board believes that symptoms of a 
hearing loss disorder are something that the Veteran is competent 
to describe.  As such, his assertion carries some probative 
weight.  See Washington; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

However, competency of evidence must be distinguished from weight 
and credibility, which are factual determinations, going to the 
probative value of the evidence, for the adjudicator.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

As previously discussed, there is no evidence in the service 
treatment records that the Veteran ever complained of having a 
hearing loss disorder.  Nevertheless, the Board notes that, in 
Washington, the Court held that the Board may not determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous evidence of complaints related to the claimed 
disorder in service.  In this regard, the Board has also 
considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 
1336-37 (Fed. Cir. 2006), in which the United States Court of 
Appeals for the Federal Circuit determined that the Board erred 
by finding that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, the 
Board believes that the instant case is clearly distinguishable, 
as the Board is not relying solely upon a general absence of 
complaints during service.  Rather, it is also relying on the 
report of a qualified VA audiologist, who, after examining the 
Veteran and reviewing the complete evidence of record nonetheless 
concluded that his current hearing loss disorder was less likely 
than not the result of service.  The Board ultimately places more 
probative weight on the opinion of a competent VA examiner than 
on the Veteran's lay reports of a continuity of symptomatology 
offered more than forty years after service.  Accordingly, the 
Board concludes that entitlement to service connection for 
bilateral hearing loss on a direct basis is not warranted. 

With regard to whether service connection for bilateral hearing 
loss is warranted on a presumptive basis, the Board notes that 
there is no evidence of record to show that the Veteran 
manifested a hearing loss to a degree of 10 percent or more 
within the one-year period following his separation from service 
in April 1968.  As such, presumptive service connection for the 
disorder is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Finally, while the Board does not doubt the sincerity of the 
Veteran's current belief that his bilateral hearing loss disorder 
is related to service, the evidence of record simply does not 
support such a finding.  Thus, based on the aforementioned 
evidence, the Board concludes that the Veteran's current 
bilateral hearing loss is not related to service.  In arriving at 
this decision, the Board has considered the applicability of the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as the greater weight of probative evidence is 
against the Veteran's claim, that rule is not applicable.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that his service-connected status post 
fracture, left ankle with soft tissue calcification and moderate 
osteoarthritis has worsened since the last VA examination, and is 
of greater severity than the current 30 percent rating 
contemplates.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim.  

During the Veteran's April 2010 hearing before the Board, he said 
that he had not worked since 2001 and was receiving Social 
Security Disability Insurance ("SSDI") benefits from the Social 
Security Administration ("SSA") for his left ankle disability.  
These records, however, are not currently in the Veteran's claims 
folder.  In this regard, the Board has considered the holding of 
Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in 
which the Court has held that VA has the duty to request 
information and pertinent records from other Federal agencies 
when on notice that such information exists.  See also Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that 
SSA records could contain evidence relevant to the claim cannot 
be foreclosed absent a review of those records.  As such, the 
Board finds that an attempt to obtain these records must be made.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

In addition, it appears that the most recent private treatment 
reports of record pertaining to the Veteran's left ankle disorder 
are dated July 2008.  While these reports, in addition to the 
other medical evidence currently of record, fail to demonstrate 
that the Veteran's left ankle disability is of such severity to 
warrant greater than the current 30 percent rating, during the 
hearing, the Veteran mentioned that he was continuing to receive 
treatment from at least one private physician.  Therefore, on 
remand, an attempt must be made to obtain his most up-to-date 
private treatment records.  

In addition, during the hearing, the Veteran also stated that, 
beginning in January
 2010, he had also been treated for his left ankle disorder at 
the VA Medical Center ("VAMC").  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in its 
possession, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant were, 
"in contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, they 
must be obtained.  Id.
      
Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all records 
related to the Veteran's award of disability 
benefits, to include any decision made by an 
Administrative Law Judge.  Any records 
obtained should be associated with the claims 
folder.  Any negative reply must be included 
in the claims folder.

2.  Contact the Veteran and request that he 
identify all private health care providers 
that have treated him for his service-
connected left ankle disability since July 
2008.  After securing the necessary releases, 
the RO should attempt to obtain these 
records.  All records obtained or responses 
received should be associated with the claims 
file.  Any negative response should be 
included in the claims folder.  

3.  The RO/AMC should attempt to obtain all 
available VA treatment records pertaining to 
the Veteran's treatment for his left ankle 
disorder since January 2007.  Any records 
obtained should be associated with the claims 
folder.  Any negative reply should be 
included in the claims folder.

4.  After receiving the SSA records, the VAMC 
records and private treatment reports, the 
RO/AMC should review such records to 
determine whether there is any objective 
evidence to show that the Veteran's left 
ankle disorder has substantially worsened 
since the April 2008 VA examination.  If so, 
the RO/AMC should take whatever other 
appropriate development of the claim deemed 
necessary, to include a new VA examination if 
warranted.

5.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case ("SSOC") 
and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order, for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


